Citation Nr: 1448091	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chest rash.  

2.  Entitlement to service connection for hepatitis B.  

3.  Entitlement to service connection for a disability manifested by blackouts, to include as due to hepatitis B.  

4.  Entitlement to service connection for disability manifested by hives, to include as due to hepatitis B.  

5.  Entitlement to service connection for a disability manifested by shortness of breath, to include as due to hepatitis B.  

6.  Entitlement to service connection for a disability manifested by nausea, to include as due to hepatitis B.  

7.  Entitlement to service connection for a heart disability, to include high blood pressure, and to include as due to hepatitis B.  
8.  Entitlement to service connection for a bilateral foot disability, to include as due to hepatitis B.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the above claimed benefits.

The Veteran provided testimony during a personal hearing before a Decision Review Officer (DRO) in December 2009 and during a hearing before the undersigned at the RO in July 2014.  Transcripts of each hearing are of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for hepatitis B, disabilities manifested by blackouts, hives, nausea, and shortness of breath, heart disability, and bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the July 2014 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to service connection for a chest rash.    


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a chest rash have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2014, the Veteran testified that he wished to withdraw the appeal of entitlement to service connection for a chest rash.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.

An appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing before the Board.  38 C.F.R. § 20.204.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim of entitlement to service connection for a chest rash and that claim is dismissed.


ORDER

The claim for service connection for a chest rash is dismissed.  


REMAND

During the Board hearing, the Veteran asserted that he received a tainted inoculation during service, during which he contracted hepatitis B.  He stated that thereafter, he began to experience shortness of breath, black outs, nausea, and hives during service and that these symptoms have continued ever since.  He stated that he thought the shortness of breath, black outs, nausea, hives, bilateral foot symptoms, and heart symptoms, to include high blood pressure, could be symptoms of hepatitis B.  Finally, he stated that he was first diagnosed with hepatitis B during prison in 1993.  

The Board notes that some prison treatment records have been obtained; however, they do not include a diagnosis or treatment for hepatitis B.  Therefore, the Veteran should be asked to identify and provide authorization for VA to obtain all records of treatment related to hepatitis B or any of the claimed symptoms or disabilities.  

Moreover, the Board finds that a VA examination is warranted based upon the Veteran's reports that his symptoms began during service and have continued ever since.  First, the examiner is requested to determine whether the Veteran has hepatitis B or a disability possibly connected to tainted inoculations during service according to the record or examination.  Then, the examiner should provide an opinion as to whether the Veteran has a current disability, including one manifested by shortness of breath, black outs, nausea, or hives, a bilateral foot disability, or a heart disability, to include high blood pressure, that is etiologically related to service.  

All outstanding records of VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to identify and provide releases authorizing VA to obtain all records of private treatment and treatment received while in prison.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current disabilities, and should specifically state whether the Veteran has a disability manifested by black outs, nausea, hives, shortness of breath, foot pain or degenerative joint disease, and a heart disability, to include high blood pressure.  The examiner must also explicitly state whether the Veteran has hepatitis B according to the evidence of record or examination.  

Then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability had onset in service or is otherwise related to a disease or injury in service, including the claimed tainted inoculations during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


